Exhibit 10.3

Form of Restricted Stock Award Agreement

This Restricted Stock Award Agreement (the “Agreement”) is entered into and made
as of             , 20     (the “Date of Grant”), between Transmeridian
Exploration, Inc., a Delaware corporation (together with its affiliated
entities, the “Company”), and                                          (the
“Grantee”). The Grantee serves as                                          of
the Company, and the Company desires, pursuant to its 2003 Stock Compensation
Plan (the “Plan”), to pay a portion of the 2006 incentive bonus awarded the
Grantee in shares of common stock, par value $0.0006 per share, of the Company
(the “Common Stock”), with certain restrictions as described herein.

1) Restricted Stock Award. The Company hereby irrevocably awards to the Grantee
             shares of Common Stock (the “Restricted Stock”) on the terms and
conditions set forth herein.

2) Delivery of Shares; Registration. The Company shall instruct the Transfer
Agent to deliver the shares of Restricted Stock that are vested to the Grantee
as soon as practicable, but in any event within ten (10) days of the date of
vesting. The Company intends that the shares issuable pursuant to this Agreement
will be registered under a Form S-8 Registration Statement (“Form S-8”) covering
the Plan. If such Form S-8 is effective, the Grantee has been, and hereby
acknowledges receipt of, or will be given prior to the vesting of the Restricted
Stock, a Prospectus describing the Plan and providing disclosures about the
Company’s business and financial information, including risk factors related to
an investment in its Common Stock. The Company does not represent or warrant
that such Form S-8 will be effective on the date of vesting. If the shares
issuable upon vesting are not registered under a Form S-8 or are otherwise
restricted as to resale by the Grantee under the provisions of the Securities
Act of 1933 (the “Act”), the share certificates which are issued upon vesting of
this Restricted Stock will carry a restrictive legend, which will indicate that
they have not been registered under the Act or are otherwise restricted as to
resale. Shares which are not registered or are otherwise restricted may not be
readily marketable and the Grantee should be aware that he or she may be
required to bear the risk of an investment in the Common Stock for a period of
at least one year, if not indefinitely. In this event, the Company may require
the Grantee to make certain representations related to the investment in the
Company’s Common Stock. The Grantee is urged to seek financial and/or legal
advice to assess the financial considerations and potential risk related to this
Restricted Stock award. The Grantee shall have the right at any time to refuse
the receipt of vested shares of Restricted Stock by providing written notice of
such decision to the Company.

3) Rights as a Stockholder; Dividends. Except as otherwise provided herein,
during the time the Restricted Stock is held by the Transfer Agent prior to
vesting, the Grantee shall have all rights and privileges of a stockholder of
the Company with respect to any of the shares subject to the Restricted Stock
including, without limitation, the right to vote such shares. Notwithstanding
the foregoing, however, no right or interest in the Restricted Stock prior to
vesting of such Restricted Stock will be assignable or transferable, or
subjected to any lien, either voluntarily or involuntarily, directly or
indirectly, by operation of law or otherwise. Except as may be specifically
provided in the Plan or this Agreement, including, without limitation, the
provisions of Section 9 hereof, the Grantee shall have the right to receive
dividends on shares which have not been vested and an adjustment be made for
stock dividends or similar rights granted prior to the date of vesting of the
Restricted Stock.



--------------------------------------------------------------------------------

4) Vesting of Stock Award. The restrictions on transfer set forth in the Plan
and in this Agreement on the Restricted Stock shall lapse at such time as the
shares are vested; provided, however, that with respect to the shares vesting
upon the effective date of this Agreement, Grantee agrees not to sell one-half
of such shares for a period of six (6) months following the date hereof. Subject
to adjustment pursuant to Section 5, below, all the shares of Restricted Stock
granted hereby shall vest upon the effective date of this Agreement.

If the Grantee is a consultant to the Company, vesting shall occur under this
section if the Grantee is available to perform the consulting services
contemplated under this Agreement on each such anniversary date, whether or not
such services are actually being performed on these dates. In the event of a
question as to whether the Grantee is available to perform services to the
Company, the decision of the Compensation Committee of the Board of Directors of
the Company (the “Committee”), in its sole discretion, shall be binding.

5) Termination of Service. In the event of termination of the Grantee’s service
relationship (whether as an employee, director, advisor or consultant) with the
Company before the Restricted Stock has vested in full, the terms of this
Section 5 shall apply. The terms, provisions and definitions of this Section 5
shall have application only for purposes of this Agreement and shall not have
general application to the Grantee’s termination of service with the Company.

 

  a) Termination by Death or Disability. If the Grantee’s service relationship
is terminated as a result of the Grantee’s death or disability (as defined in
the Plan), then the Grantee shall, solely for the purpose of determining vesting
under this Agreement, be credited with service through the next vesting date and
the Grantee or the Grantee’s representative shall be entitled to receive such
portion of the Restricted Stock that is vested at such time.

 

  b) Retirement from the Company. If the Grantee retires as an employee or
director of the Company upon the attainment of at least 60 years of age with at
least five continuous years of service to the Company, the Restricted Stock
shall become fully vested upon such retirement.

 

  c) Termination for Cause. In the event that the Grantee’s service to the
Company is terminated for Cause (as herein defined), all of the Grantee’s rights
to receive the unvested Restricted Stock shall immediately be terminated. To the
extent the vesting and delivery of the Restricted Stock has not been completed
or has been suspended pending the outcome of a review of the Grantee’s status
with the Company by the Committee relating to a potential termination for Cause,
such pending vesting and delivery may be cancelled upon Grantee’s termination
resulting from such Cause. Solely for the purposes of this Agreement, “Cause” is
defined as (i) gross negligence or willful misconduct in the performance or
breach of duties required of the Grantee, (ii) conviction of a felony, (iii) the
material breach of any corporate policy or code of conduct established by the
Company, including the disclosure of confidential information about the Company,
or (iv) willful conduct that the Grantee knows or should know is materially
injurious to the Company. The Committee is solely responsible for the decision
to terminate the Grantee for Cause, and the Grantee must be notified in writing
of such termination.



--------------------------------------------------------------------------------

  d) Termination Related to Unsatisfactory Performance. If the Grantee’s service
relationship is terminated by the Company for Unsatisfactory Performance (as
herein defined), and the Grantee has completed at least one year of service to
the Company, the Grantee shall, solely for purpose of determining vesting under
this Agreement, be credited with an additional six months of service, and the
Grantee shall be entitled to receive the amount of such Restricted Stock that is
vested as of such vesting date. If the Grantee has not completed one year of
service to the Company, the Grantee’s rights to the unvested portion of the
Restricted Stock shall immediately expire and terminate, but the Grantee shall
be entitled to receive any vested portion of the Restricted Stock. Solely for
the purposes of this Agreement, “Unsatisfactory Performance” is defined as
(i) failure to meet the minimum requirements of the position, (ii) excessive
absenteeism, (iii) insubordinate behavior, (iv) behavior which is disruptive to
the work environment or detrimental to the performance of other employees,
(v) negative comments about the Company to investors, customers or others
outside the Company, (vi) breach of any corporate policy or code of conduct
established by the Company, or (vii) failure to perform the duties and
responsibilities required of the Grantee at substantially the same level of
performance previously established by the Grantee. The Grantee may be terminated
for Unsatisfactory Performance by his or her direct supervisor. In the event
that the Grantee does not agree with the reasons for such termination, the
Grantee may appeal to the Committee, whose decision in the matter shall be
final. To the extent that the actions giving rise to termination of service may
qualify as both for “Cause” and “Unsatisfactory Performance,” the Committee
shall have the sole discretion to determine which category shall apply to such
termination.

 

  e) Other Termination by the Company. If the Grantee’s service relationship
with the Company is terminated by the Company for any reason other than Cause or
Unsatisfactory Performance after the Grantee has completed one year of service,
the unvested portion of the Restricted Stock shall vest proportionately for the
portion of the year or other vesting period, if applicable, completed upon the
date of termination. If the Grantee has not completed one year of service at the
time of such termination by the Company, the Grantee’s rights in the unvested
portion of the Restricted Stock shall immediately expire, and the Grantee shall
be entitled only to any vested portion of the Restricted Stock

 

  f) Voluntary Resignation. If the Grantee voluntarily resigns or otherwise
terminates his service relationship with the Company, the Grantee’s rights in
the unvested portion of the Restricted Stock shall immediately expire, and the
Grantee shall be entitled only to any vested portion of the Restricted Stock.

 

  g)

Conduct by the Grantee. Notwithstanding the voluntary resignation or other
termination of the Grantee, if the Company determines, prior to the delivery of
shares upon any vesting of the Restricted Stock, that the Grantee has engaged in
conduct which would justify termination for Cause or Unsatisfactory Performance,
the vesting period of any portion of the Restricted Stock for which vesting and
delivery have not



--------------------------------------------------------------------------------

 

been completed may be retroactively extended to conform to the date of Grantee’s
resignation or termination, with the effect that the Grantee’s rights in such
shares shall expire on such date and Grantee shall not be entitled to such
portion of the Restricted Stock.

 

  i) Employment Agreements. If the Grantee is a party to any employment or
consulting agreement with the Company that provides for treatment of the
Restricted Stock that is inconsistent with the provisions of this Section 5 or
any other provision of this Agreement, the agreement providing the more
favorable treatment to the Grantee shall prevail.

6) Tax Status and Withholding. The provisions of the Code pertaining to
Restricted Stock can have significant tax implications for the Grantee. The
Grantee is strongly urged to consult with the Grantee’s own tax advisors
regarding the tax effects of the Restricted Stock. The Company specifically
disclaims any undertaking or obligation to advise the Grantee of these tax
consequences and will not under any circumstances provide tax advice to the
Grantee.

Upon vesting of any portion of the Restricted Stock, the Company shall advise
the Grantee of the amount of any required income or other tax withholding due
upon vesting. The Grantee must make arrangements to pay this tax withholding
amount promptly in order to receive the Common Stock. If such amount has not
been paid within thirty (30) days following the vesting date, the portion of the
Restricted Stock for which such tax withholding amount is due shall be forfeited
by the Grantee. The amount of the withholding shall be computed by the Company
based on the guidance of its tax advisors and shall be presumed to be correct.
If the Grantee is not in agreement with such guidance, he or she may submit an
opinion from a qualified tax advisor for the consideration of the Company. The
Committee shall review such opinion and make a final decision, which decision
shall be binding on the Grantee.

7) Non-Transferability of Restricted Stock. The unvested portion of the
Restricted Stock is not transferable by the Grantee other than as may be
permitted under policies that may be adopted by the Committee in its sole
discretion. Except as permitted by the preceding sentence, the unvested portion
of the Restricted Stock, or any right granted under this Agreement, shall not be
transferred, assigned, pledged, hypothecated or disposed of in any other way
(whether by operation of law or otherwise), or be subject to execution,
attachment or similar process. Any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the unvested portion of the Restricted Stock
or of such other rights contrary to the provisions hereof, or to subject the
unvested portion of the Restricted Stock and such other rights to execution,
attachment or similar process, shall be null and void.

8) Adjustment Provisions. In accordance with the provisions of the Plan, in the
event of changes in the Common Stock by reason of any stock split, combination
of shares, stock dividend, reclassification, merger, consolidation,
reorganization, recapitalization or similar adjustment prior to the delivery by
the Company of all shares of Restricted Stock to the Grantee, the Company shall
make appropriate adjustments to the number and class of the shares which remain
subject to this Agreement at that time. The Company shall notify the Grantee in
writing of any such adjustments.



--------------------------------------------------------------------------------

9) Change in Status of the Company. In accordance with the provisions of the
Plan, any Corporate Transaction or Change of Control (as such terms are defined
in the Plan) shall result in the modification of certain provisions of the
Restricted Stock, as provided under Section 8 of the Plan. Furthermore, the
Board of Directors of the Company, in its sole discretion, shall be permitted
under this Agreement to provide for immediate and full vesting of the Restricted
Stock in contemplation of and prior to consummation of any Corporate Transaction
or Change of Control.

10) No Obligation to Maintain Relationship or Grant Restricted Stock. Nothing
contained in this Agreement shall obligate the Company in any way to continue
the employment or other relationship of the Grantee to the Company, nor shall it
interfere in any way with the right of the Company to terminate the employment
or services of the Grantee at any time. The Grantee also agrees and acknowledges
that the grant of Restricted Stock is completely discretionary and that the
Company is under no obligation to make any future awards of Restricted Stock to
the Grantee.

11) Incorporation of Plan Provisions. This Agreement is being entered into
pursuant to, and is subject to, the terms and provisions of the Plan, a copy of
which has been provided to the Grantee. All of the terms and provisions of the
Plan are incorporated herein by reference, and capitalized terms used, but not
otherwise defined, herein shall have the meanings given them in the Plan. Any
amendments to the Plan which are made subsequent to the Date of Grant shall only
be binding with respect to the Restricted Stock granted hereby if they are to
the benefit of the Grantee. If the terms of this Agreement and the Plan are in
conflict, such conflict shall generally be resolved in favor of the Grantee,
subject to the final decision of the Committee, which decision shall be binding
on the Grantee. All matters of administration or interpretation of this
Agreement or the Plan shall be determined by the Committee or by management of
the Company to the extent such duties have been delegated by the Committee.

12) Notices. Notices and other communications provided for herein shall be in
writing and shall be hand delivered or sent by certified mail, return receipt
requested, to the appropriate address set forth below, subject to written notice
of change of address given by any party to the other party, and such notices and
communications shall be deemed to be given upon dispatch:

If to the Company, to:

Transmeridian Exploration, Inc.

Attn: Chief Executive Officer

300 N. Sam Houston Pkwy E, Suite 300

Houston, Texas 77060

(281) 999-9091 (Phone)

(281) 999-9094 (Fax)

If to the Grantee, at the address stated below his or her signature on this
Agreement.

13) Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
conflicts of laws. If any provision of this Agreement or the Plan shall
hereafter be held to be invalid, unenforceable or illegal, in whole



--------------------------------------------------------------------------------

or in part, in any jurisdiction under any circumstances for any reason, such
provision shall be reformed to the minimum extent necessary to cause such
provision to be valid and enforceable, while preserving the intent of the
parties. If such provision cannot be so reformed, such provision shall be
severed from the Agreement or the Plan and the remaining terms and provisions of
the Agreement and the Plan shall remain valid and enforceable to the maximum
extent possible.

14) Successors. The provisions of this Agreement shall be binding upon, and
inure to the benefit of, all successors and assigns of the Company, and all
successors and assigns of the Grantee, including, without limitation, his or her
estate and the executors, administrators or trustees thereof, his or her heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of the Grantee.

15) Modification. This Agreement, together with the Plan, constitutes the entire
agreement and understanding between the parties hereto and when executed
supersedes any prior oral or written agreements and understandings related to
the Restricted Stock. This Agreement may be modified or amended only by a
written instrument executed by the Company and the Grantee, except as
specifically provided to the contrary by the Plan or this Agreement.

[Intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TRANSMERIDIAN EXPLORATION INCORPORATED By:  

 

  Lorrie T. Olivier   President and Chief Executive Officer GRANTEE

 

Name: Address: